Case 1:18-cr-02056-SMJ   ECF No. 16   filed 11/07/18   PageID.20 Page 1 of 1




                                                                       FILED IN THE
                                                                   U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON



                                                             Nov 07, 2018
                                                                  SEAN F. MCAVOY, CLERK
